DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 10/26/2020).

Priority
This application is a CON of 15/329,486 (now US Patent no. 10,816,557), which is a 371 of PCT/US2015/044532 filed on 08/10/2015, which has a provisional application no. 62/035,163 filed on 08/08/2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 10/26/2020, 09/08/2021, and 03/10/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
	The drawings filed on 10/26/2020 have been accepted.


Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Objections
Regarding claim 1 which recites the abbreviation of “RBC”, an abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repine (The Use of Fresh Whole Blood in Massive Transfusion, 2005). 
Repine teaches freshly prepared and immediately transfused whole blood (which comprises red blood cells) was excitingly effective (see page S59, left col.). 	
Claim interpretation: regarding independent claim 9, under the broadest reasonable interpretation, the claim merely requires a “providing a red blood cell (RBC) unit” and thereby, does not require an active or tangible step of identifying, measuring, or assaying the RBC’s biomarkers. In other words, the prior art of Repine reads on the instant claim because there is reason to believe that said art’s RBC unit will also have the same claimed characteristic of “no increase in the levels or with lower levels” of biomarkers. Under the principles of inherency, the instant specification discloses that “Such biomarkers are molecules that can be differentially expressed, e.g., overexpressed or under-expressed, or differentially released in response to varying conditions (e.g., storage). In the context of the present invention, this frequently refers to the biochemical compounds disclosed herein, which are elevated or decreased in stored versus non-stored RBCs, for instance, 1-fold, 2-fold, 3-fold, 4-fold, 5-fold or more in stored RBCs versus non-stored RBCs” (see instant pre-grant specification at ¶ [0048]). Said differently, since Repine’s RBC units are fresh (i.e. not storage) and immediately transfused, then it should also inherently have no increase or has lower levels of biomarkers same as in claim 9 because the storage conditions causes the RBC to produce dicarboxylic metabolites. Examiner’s note: incorporating the limitations of dependent claim 10 would remediate or overcome the Repine reference because it will require a physical active step of measuring the claimed biomarkers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-8 of US Patent no. 10,816,557 (parent application no. 15/329,486). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘557 and the instant claims are directed to a method of testing a red blood cell (RBC) unit and transfusion into a subject.
Regarding claims 1, 8-9, and 16, ‘557 teaches obtaining a test RBC sample, assaying a level of biomarkers selected from the group consisting of dodecanedioate, 16-hydroxylpalmitate, 5-hydroxyhexanoate, sebacate (decanedioate), 2-hydroxydecanoate, 2-aminoheptanoate, caproate (6:0), heptanoate (7:0), caprylate (8:0), 2-hydroxyoctanoate, undecanedioate, pelargonate (9:0), 8-hydroxyoctanoate, pentadecanoate (15:0), azelate (nonanedioate), alpha-hydroxycaproate, hexadecanedioate, suberate (octanedioate), 3-hydroxysebacate, 2-hydroxypalmitate, pimelate (heptanedioate), glutarate (pentanedioate), palmitoleate (16:1n7), 2-oxoadipate, 2-hydroxyadipate, 4-methyl-2-oxopentanoate, tetradecanedioate, caprate (10:0), arachidate (20:0), myristate (14:0), palmitate (16:0), 10-heptadecenoate (17:1n7), 3-methyl-2-oxobutyrate, 4-hydroxy-2-nonenal, 2-hydroxystearate, 2-ethylhexanoate, 3-hydroxyoctanoate, and 3-hydroxypropanoat; comparison with a control RBC sample, identifying a suitable RBC with no increased biomarkers, and transfusing the suitable RBC into a subject (see ‘557’s claims 1 and 8).
Regarding claims 2-3 and 10-11, ‘557 teaches the measurements on the test RBC sample are performed at the time the RBC unit is obtained from the blood donor and the measurements on the test RBC sample are performed during the time that the RBC unit is stored (see ‘557’s claims 2-3).
Regarding claims 4-7 and 12-15, ‘557 teaches the measurements are performed by mass spectrometry, GC/MS, LC/MS, enzymatic assay, or ELISA (see ‘557’s claims 4-7).


Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 of US Patent no. 10,830,777 (application no. 15/760,780). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘777 and the instant claims are directed to a method comprising: obtaining a test RBC sample, assaying a level of biomarkers, and further comprising transfusing the RBC unit suitable for transfusion into a subject.
Regarding claims 1 and 9, ‘777 teaches obtaining a test RBC sample, assaying a level of biomarkers selected from the group consisting of heptadecenoate; comparison with a control RBC sample, identifying a suitable RBC with no increased biomarkers, and transfusing the suitable RBC into a subject (see ‘777’s claim 1).
Regarding claims 2-3 and 10-11, ‘777 teaches the measurements on the test RBC sample are performed at the time the RBC unit is obtained from the blood donor and the measurements on the test RBC sample are performed during the time that the RBC unit is stored (see ‘777’s claims 2-3).
Regarding claims 4-7 and 12-15, ‘777 teaches the measurements are performed by mass spectrometry, GC/MS, LC/MS, enzymatic assay, or ELISA (see ‘777’s claims 4-7).

Claims 1, 4-7, 9, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-9 of co-pending Application no. 17/093,461 (claim set as filed on 11/09/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘461 and the instant claims are directed to a method comprising: obtaining a test RBC sample, assaying a level of biomarkers, and further comprising transfusing the RBC unit suitable for transfusion into a subject.
Regarding claims 1 and 9, ‘461 teaches obtaining a test RBC sample, assaying a level of biomarkers selected from the group consisting of heptadecenoate; comparison with a control RBC sample, identifying a suitable RBC with no increased biomarkers, and transfusing the suitable RBC into a subject (see ‘461’s claims 1 and 8-9).
Regarding claims 4-7 and 12-15, ‘461 teaches the measurements are performed by mass spectrometry, GC/MS, LC/MS, enzymatic assay, or ELISA (see ‘461’s claims 2-4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653